Citation Nr: 1108664	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent, granted service connection for bilateral hearing loss and assigned a 0 percent disability evaluation, effective August 3, 2007.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in January 2011, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased disability evaluation for his service-connected bilateral hearing loss disability, currently assigned a noncompensable (0 percent) disability rating.  

The Veteran's service-connected bilateral hearing loss was last evaluated in November 2007.  See the November 2007 VA examination report.  Both the Veteran and his spouse testified at the January 2011 Board hearing that his hearing has worsened since the last VA examination.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including puretone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  

2.  Thereafter, readjudicate the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  If the claim remains denied, the Veteran and his representative should be provided an appropriate Supplemental Statement of the Case (SSOC), and afforded the opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



